RESOLUCIÓN
Ante el notario Ramón Morán Loubriel compareció Robert H. Wahlert el 6 de junio de 1975 y otorgó las escrituras públi-cas núms. 14, 15 y 16 en las que representando como manda-tario verbal a su esposa Donna J. Wahlert; a los esposos David W. y Beate D. Wahlert; y a los esposos Charles E. y Jean L. Stoltz, respectivamente, entregó en fideicomiso al Banco Crédito y Ahorro Ponceño acciones comunes de la cor-poración Edelcar, Inc., pertenecientes a él y sus mandantes, para beneficio de los hijos de los fideicomitentes. Dichos man-dantes ratificaron lo así actuado por Robert H. Wahlert en tres documentos por todos ellos suscritos el 10 de junio de 1975 en Dubuque, Iowa, ante el notario Clifford M. Less, refren-dada la facultad de éste por certificación de Melvin D. Syn-horst, Secretario de Estado de Iowa.
Mediante su escritura núm. 17 otorgada en San Juan el 24 de junio de 1975 el notario Morán Loubriel protocolizó dichos instrumentos de ratificación otorgados en Iowa, y noti-ficó la protocolización al Registro de Poderes de este Tribunal en cumplimiento de 4 L.P.R.A. sees. 922 y 923.
El Secretario ha detenido la anotación en el Registro de Poderes y elevado consulta al Juez Presidente por entender que el documento de protocolización no debe tener acceso al Registro de Poderes invocando la letra de la See. 4 de la Ley Notarial (4 L.P.R.A. see. 923) que copiamos:
“See. 923. Instrumentos otorgados fuera de Puerto Rico
Todo instrumento de constitución, modificación, ampliación, sustitución, renuncia o revocación de poder otorgado fuera del Estado Libre Asociado no surtirá efecto en Puerto Rico, a menos que sea previamente protocolizado en Puerto Rico, siendo obliga-ción del notario que verifique dicha protocolización dar cumpli-miento a las disposiciones de la see. 922 de este título, tal y como si el documento motivo de protocolización hubiera sido otorgado ante él.”
*698Si bien la ley no incluye en su texto el vocablo “ratifica-ción” es indudable que dicho acto o concepto está comprendido en el propósito legislativo de reglar con óptima legalidad, cer-teza y seguridad el otorgamiento de escrituras relacionadas con mandatos. Toda vez que el poder de Robert H. Wahlert para convenir el fideicomiso de acciones con el Banco no se re-dujo a escrito, su ratificación no es más que su demorada constitución según las formalidades de nuestra Ley Notarial entre las cuales se cuentan la protocolización en instrumento público autorizado por notario “tal y como si el documento [protocolizado] hubiera sido otorgado ante él” y su notifica-ción al Secretario del Tribunal Supremo. Aun cuando tuvo una anterior eficacia en la esfera de contratación civil, no es hasta la protocolización que nace este poder en el campo formal regulado por la Ley Notarial.
Se ajusta a Derecho, por tanto, la notificación hecha por el notario en este caso al Secretario del Tribunal, quien de no tener otro motivo de objeción deberá asentar la referida escri-tura de protocolización en el Registro de Poderes como instruye 4 L.P.R.A. see. 924.
Lo acordó el Tribunal y certifica el Secretario. El Juez Asociado Sr. Irizarry Yunqué no intervino.
(Fdo.) Angel G. Hermida

Secretario